Title: To George Washington from Robert Dinwiddie, 10 December 1756
From: Dinwiddie, Robert
To: Washington, George



Sir
Williamsburg Decr 10th 1756

Your Letter of the 2d by Jenkins I recd two Days ago, & observe its Contents, the Return of Your Strength at Fort Loudoun supriz’d me, when I consider’d that Capt. Mercer declared to the two Mr Nelsons & the Speaker, that You had there 160 enlisted Men, which with the fifty Servants recruited after, I thought You might have march’d 100 Men from thence for reinforcing Fort Cumberland, & left a sufficient Garison at Fort Loudoun; but as Capt. Mercer’s Information was wrong, I on receipt of Yr Letter, call’d the Council, not caring to act in an Affair of that Consequence without their Advice. Copy of the Minute of Council You have enclos’d; by which You may observe, that it’s thought absolutely necessary to reinforce Fort Cumberland; at same Time to leave a proper Garison at Winchester; in order thereto it’s further thought proper to call in the Forces from the Stockade Forts, to qualify You to march a proper Number of Men to Fort Cumberland, & to leave a proper Garison at Fort Loudoun with Officers suitable also to appoint a Person to command, who may continue the Finishing of that Fort, to employ Artificers for that Service, & with him to leave Money to defray that Expence, paying for Waggons & any other contingent Charges; to be accountable to You, by producing Vouchers for his Payments, which I think will answer the same as if You was personally present.
I am glad the Stores of every kind are brought from Fort Cumberland, excepting those indispensably necessary to be left there—Why did not You send me a particular Account of the Quality & Quantity of each? which I desire You may supply me with, to be sent to Lord Loudoun—Upon evacuating the Stockade Forts, the Forts may be left standing for service of the Inhabitants,

if they think proper to garison them with their own People.
Since my last to You I recd a Letter from Ld Loudoun, a Paragraph thereof in regard to Fort Cumberland is as follows “As to the Affair of Fort Cumberland, I own it gives me great Uneasiness, & I am of the same Opinion with You, that it was very material to have supported that Fort this Winter, & after that, we cou’d easily have made it a better Post than ever it has been, from what I hear of it; I cannot agree with Co. Washington in not drawing into him, the Posts from the Stockade Forts, in order to defend that advanc’d one; & I shou’d imagine, much more of the Frontier will be expos’d, by retiring Your advanc’d Posts near Winchester, where I understand he is retired, for from Your Letter, I take it for granted that he has before this, executed his Plan, without waiting for any Advice; If he leaves any of the great Quantity of Stores behind, it will be very unfortunate; & he ought to consider, that it must lie at his own Door—This Proceeding, I am affraid will have a bad Effect as to the Dominion: & will not have a good Appearance at Home.”
By which You may observe his Opinion in keeping up that Fort; no doubt he has been inform’d from some of the Officers the Situation & Consequence thereof.
Mr Walker has been here lately, who says his Assistant, Mr Rutherford, has contracted for Flour sufficient for 1000 Men for twelve Months; & no doubt Mr Walker is with You before this, with whom consult for Supplies to Fort Cumberland—And I hope from the above Regulation You will be able to leave so many in Garison at Fort Loudoun as to afford a proper Convoy for Provisions, & on occasion a Number may be sent from Fort Cumberland to meet them on the Road—It gives me Pleasure that going to Fort Cumberland is so agreeable to You, as without Doubt it’s the proper Place for the Commanding Officer.
There were many Indian Goods left by Co. Innis at the Fort, enquire into the Distribution of them, & what remains order a particular Account of them, to be sent me, to be compared with the Invoice left by him.
You may observe that it’s thought absolutely necessary to support Fort Cumberland & Fort Loudoun with a proper Number

of Officers & Men, which I expect You will give due Attention to & give Your Orders accordingly.
I am sorry the Catawbas only propose staying one Moon longer, I hope You will be able to prevail with them to stay the Winter; You do well in giving them good Usage, it is also my fix’d Inclination; but their Demands are unreasonable, let them know that for the Cherokees, consistg of forty Men, I bought only two Horses to carry their Baggage; Soldiers march on Foot, if they want one or two Horses You may purchase them—There are some Goods in Augusta under the Care of Majr Lewis, from thence they may have some Supplies: I propos’d sending Lieut. McNeil to command the Men for the Garison built in the Cherokee Country; if the Catawbas will not remain longer, is not he a proper Person, with an Interpreter, to convey them Home? by his return probably shall have occasion to send out the Men as above.
As to Silver Trinkets for Wrists & Arms, they were never given but to the Chief Warrior of the Party; but if they are determin’d to go, let them known on their return, I shall oblige them with every Thing in my Power that’s reasonable; And write Majr Lewis to supply them with Necessaries for the present from the Goods under his Care.
If You have paid the Masters of the Servants You have enlisted from the Money in Your Hands, send down an Account thereof, & I will give a Warrant for the amount to Your Order. I hope the Cherokees are with You before this; & Arms for the Catawbas, Majr Lewis having my Orders to that purport.
Since writing the above, I recd Yours of the 4th—The Villainy of McCarty is without Precedent, & I think he shou’d be taken into Custody to answer for his Intentions to encourage a Desertion from the Regiment, & on Tryal & Proof will undoubtedly be severely punish’d—He applied to me for his Discharge from the Regiment, which I told him I wou’d not grant, but if You discharg’d him I wou’d approve of it; after that he applied for a Commission to enlist Men for the Royal Americans, but if I had known his Intention he shou’d not have obtain’d the Commission. If Capt. Mercer shou’d be so lucky to apprehend the deserters, I think an Example shou’d be made of two of the Ringleaders, to be shot, after being properly tried,

which I now impower You to do; or the whole to take their Chance by throwing the Dice, one or two of them to suffer for Example & Terror to others.
In the mean Time I desire You will in my Name recall my Commission from McCarty, I know not where to write him, but if at Alexandria, our Friend Co. Fairfax will do the Necessary, & I desire You to write him accordingly.
I have some Petitions from the Inhabitants of Winchester & Frederick County, which I cannot comply with, as Your last Orders are by Advice of the Council & agreeable to Lord Loudoun’s Opinion, which I desire You strictly to comply with; but on the Regulation sent You they will have no Reason to complain; as a proper Garison is directed to be left at Winchester, & I hope that Step will be agreeable to the Inhabitants—they shou’d not know any Thing of the Orders sent You till ready to be put in execution—I remain with Respect Sir Your most humble Servt

Robt Dinwiddie


P.S. The enclos’d Letter for McCarty forward by a safe Opportunity. I wish You may get all the Men McCarty has enlisted.

